Title: To George Washington from a Committee of Second Lieutenants, 21 September 1775
From: Committee of Second Lieutenants
To: Washington, George



[c.21 September 1775]

Humbly Sheweth That your Petitioners Dellegates from the sevl Riggiments & Brigades Mentiond Viz.

          
            Col. Brewers
            }
            Genl ThosBrigade
            Col. Walkers from Genl Spencers
          
          
            Col. Fellows
          
          
            Col. Cottons
            2 Rigts Genl Sullivans
          
          
            Col. Larnard
            5 Rigts in Genl Greens
          
          
            &6 Rigts in Genl Heaths one from Col. Fryes
          
        
That soon After the unhappy Commencment of hostilitys Betwen Great Brittan & the Colonies we Enterd into the Service of sd Colonies in the Rank of 2d Lieuts. this we did From a Firm perswation of the Justice of our Cause & from a Determination to Risk our Lives in Its defence We need not mention to Your Excellency how disagreeably Our Circumstances must be when Our Pay as Establishd by The Continental Congress is so Small that Renders us wholly Incapable of Appearing in a Manner suitable to our station With barely Three pounds pr month Altho

by many of our Colonys Aforetime Voted to Officers of our rank The sum of £3.10s. or £4 pr month we are under a necessity of Conducting Very Much beneath the Rank we sustain besides many of us Have fammilys who deprived of our Assistance at home Can Recieve no advantage from our present pay Yr Excellency is also Sensible that our task of Duty is in all Respects Equal to that of The first Lieuts. Therefore we Cannot Concieve the Reason of The disproportion in Our pay These may it please yr Excellency Are our Grievances we would intreat your Excellencys advice & Assistance we doubt not but your Excellen[c]y will do every Thing in Your Power to Remove this difficulty we love The Service We glory in the Cause & are willing to spend Our Blood & Treasure in its defence we pray your Excellencys direction in what Manner we shall Proceed & your Petitioners as in Duty bound Shall Ever Pray.

Signd for & by Ordr of sd Comte
John Smith Clerk

